

Exhibit 10.6


REDEMPTION AGREEMENT


REDEMPTION AGREEMENT (this “Agreement”), dated as of the 11th day of May, 2020,
by and between MNA Advisors, Inc., a New York corporation having an address at
290 Woodcliff Drive, Fairport, New York 14450 (the “Company”), and William
Manning, an individual having an address at 11 Bristol View, Fairport, NY 14450
(the “Shareholder”).


W I T N E S S E T H:


WHEREAS, the Shareholder owns 4,834,557.0099 shares of the issued and
outstanding common stock of the Company (the “Common Stock”);
WHEREAS, the Common Stock converts into 34,696,444.0000 units of Manning &
Napier Group, LLC.
WHEREAS, the parties to this Agreement have agreed that the Shareholder may
annually redeem his or her Common Stock under (a) that certain Shareholders
Agreement among the Shareholder, the Company and the other parties thereto,
dated as of November 23, 2011, as amended (the “Shareholders Agreement”), and
(b) that certain Amended and Restated Limited Liability Company Agreement of M&N
Group Holdings, LLC by and among the Shareholder, the Company and the other
parties thereto, dated October 1, 2011, as amended (together with the
Shareholders Agreement, the “Ownership Agreements”); and that the Company shall
redeem 4,834,557.0099 Common Stock held by the Shareholder in connection with
the annual redemption process subject to the application of the General Limit as
defined in the Ownership Agreements;
NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:


ARTICLE I
REDEMPTION
SECTION 1.01.     Redemption of the Securities. Subject to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined below),
the Shareholder hereby irrevocably submits for redemption and transfers, assigns
and delivers to the Company and the Company hereby redeems and accepts all
right, title and interest in and to, the Common Stock, free and clear of all
liens and encumbrances of any kind, for the Redemption Price. On the Closing
Date (or thereafter pursuant to Section 5.01), the Shareholder shall deliver to
the Company all instruments necessary to effect the transfer of the redeemed
Common Stock from the Shareholder.
SECTION 1.02.     Redemption Price. The Redemption Price for the redeemed Common
Stock shall be $1.48 per Group Unit, which is the 15 day average of Manning &
Napier, Inc. (“MN”) Class A common stock NYSE closing price between February 24,
2020 and March 13, 2020, less 5%. The Company shall pay $51,350,737.12 in cash
for the redeemed Common Stock (the




--------------------------------------------------------------------------------




“Redemption Price”). On or as promptly after the Closing Date as is practicable,
the Company shall pay the Redemption Price by check or wire transfer of
immediately available funds to an account specified in writing by the
Shareholder.
SECTION 1.03.     Closing. The closing of the Redemption of the redeemed Common
Stock (the “Closing”) shall take place immediately following the execution of
this Agreement on the date hereof (the “Closing Date”). The Closing shall take
place at the offices of the Company, or at such other location as may be
mutually agreed to by the parties hereto.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER
The Shareholder hereby represents and warrants to the Company as follows:

SECTION 2.01.     Authorization and Validity of Agreement. The Shareholder has
full legal capacity and authority to execute this Agreement and to carry out his
or her obligations hereunder. To the extent applicable, the execution and
delivery of this Agreement and the performance of the Shareholder’s obligations
hereunder have been duly authorized by all necessary action on behalf of
Shareholder. This Agreement has been duly executed by the Shareholder, and,
assuming due authorization, execution and delivery by the Company, this
Agreement constitutes the legal, valid and binding obligations of the
Shareholder, enforceable against the Shareholder in accordance with its terms.
Each document and instrument of transfer contemplated by this Agreement
(including pursuant to Section 5.01 hereof) is valid and legally binding upon
the Shareholder in accordance with its terms.
SECTION 2.02.     Ownership of Redeemed Common Stock. The Shareholder is the
lawful owner of record and beneficially owns, and has good and marketable title
to, the redeemed Common Stock, free and clear of any security interest, pledge,
mortgage, lien, call, option, charge, encumbrance, adverse claim, preferential
arrangement or restriction of any kind, including, without limitation, any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership (collectively, “Encumbrances”). Upon the
consummation of the transaction contemplated by this Agreement and payment of
the Redemption Price, the Company will own the redeemed Common Stock free and
clear of any Encumbrance.
SECTION 2.03.     No Conflict or Violation. The execution and delivery of this
Agreement by the Shareholder and the consummation of the transactions
contemplated hereby do not and will not (a) with or without the giving of notice
or the passage of time or both, violate, conflict with, result in the breach or
termination of, constitute a default under, or result in the right to accelerate
or loss of rights under or the creation of any Encumbrance upon any assets or
property of the Shareholder, pursuant to the terms or provisions of any
contract, agreement, commitment, indenture, mortgage, deed of trust, pledge,
security agreement, note, lease, license, covenant, understanding or other
instrument or obligation to which the Shareholder is a party or by which he or
she or any of his or her properties or assets may be bound or affected, or (b)
violate any provision of law or any order, writ, injunction, judgment or decree
of any court, administrative agency or governmental body binding upon the
Shareholder.
SECTION 2.04.     No Consent. No consent, approval or authorization of or
declaration or filing with any governmental authority or other persons or
entities on the part of the Shareholder




--------------------------------------------------------------------------------




is required in connection with execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby.
SECTION 2.05.     Sufficient Knowledge. The Shareholder acknowledges that he or
she has (a) been provided access to or been furnished with sufficient facts and
information to evaluate and make an informed decision with respect to the
redemption of the redeemed Common Stock pursuant to the terms of this Agreement,
(b) read and understands all of such information, (c) been provided sufficient
opportunity to ask questions and all of such questions have been answered to his
or her full satisfaction, (d) not relied on any oral or written representations
made by or on behalf of the Company or any of its affiliates (other than as set
forth in this Agreement) and shall not construe or rely on any communication or
documentation from or on behalf of the Company or any of its affiliates as
investment, legal or tax advice and (e) obtained such advice (including without
limitation the advice of counsel of the Shareholder’s choosing) as he or she
deemed appropriate in order to make an informed decision with respect to the
redemption of the redeemed Common Stock pursuant to the terms of this Agreement.
The Shareholder acknowledges and agrees that the Redemption Price represents the
fair market value of the redeemed Common Stock.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Shareholder as follows:

SECTION 3.01.     Organization; Authorization and Validity of Agreement. The
Company is duly incorporated, validly existing and in good standing under the
laws of the State of New York. The Company has all requisite corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the performance of
the Company’s obligations hereunder have been duly authorized by all necessary
corporate action, and no other corporate proceedings on the part of the Company
is necessary to authorize such execution, delivery and performance. This
Agreement has been duly executed by the Company and, assuming due execution by
the Shareholder, constitutes legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, moratorium or similar laws
of general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity.
SECTION 3.02.     No Conflict or Violation. The execution, delivery and
performance by the Company of this Agreement does not and will not (i) violate
or conflict with any provision of the organizational documents of the Company or
(ii) violate any provision of law, or any order, judgment or decree of any court
or other governmental entity.
ARTICLE IV    
INDEMNIFICATION
SECTION 4.01.     Shareholder Indemnity. The Shareholder covenants and agrees to
indemnify and hold the Company and its officers, directors and stockholders,
harmless from and against, and to reimburse such indemnitees for, any claim for
any losses, damages, liabilities, deficiencies and expenses (including
reasonable counsel fees and expenses) (a “Claim”) incurred by the Company, or
any such indemnitee after the date hereof by reason of, or arising from, (a) any




--------------------------------------------------------------------------------




misrepresentation or breach of any representation or warranty contained in this
Agreement or in any instrument or document executed by the Shareholder and
delivered to the Company pursuant to the terms hereof or (b) any failure by the
Shareholder to perform any obligation or covenant required to be performed by it
under any provision of this Agreement.
SECTION 4.02.     Company Indemnity. The Company covenants and agrees to
indemnify and hold the Shareholder harmless from and against, and to reimburse
the Shareholder for any Claim, including reasonable counsel fees and expenses,
incurred by the Shareholder after the date hereof by reason of, or arising from,
(a) any misrepresentation or breach of any representation or warranty contained
in this Agreement or in any instrument or document executed by the Company and
delivered to the Shareholder pursuant to the terms hereof or, (b) any failure by
the Company to perform any obligation or covenant required to be performed by it
under any provision of this Agreement.
ARTICLE V    
MISCELLANEOUS
SECTION 5.01.     Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents, and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
SECTION 5.02.     Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with regard to the subject
matter hereof.
SECTION 5.03.     Amendments; Waivers. This Agreement may be amended, modified
or superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.
The failure of any party at any time or times to require performance of any
provisions hereof will in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, will be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty.
SECTION 5.04.     Successors and Assigns. All of the terms, covenants,
representations, warranties and conditions of this Agreement will be binding
upon, and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.
SECTION 5.05.     Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provisions or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York.
SECTION 5.06.     Severability. If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of




--------------------------------------------------------------------------------




competent jurisdiction to be illegal, invalid, unenforceable or against public
policy, then such provision shall be severed from this Agreement and the
remaining provisions of this Agreement shall not be affected thereby and shall
remain in full force and effect. In lieu of each provision that becomes or is
held to be illegal, invalid, unenforceable or against public policy, there shall
be automatically added to this Agreement a provision as similar in substance to
the objectionable provision as may be possible and still be legal, valid,
enforceable and in compliance with public policy.
SECTION 5.07.     Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
SECTION 5.08.     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.
SECTION 5.09.     Consent. By executing and delivering this Agreement, the
Shareholder hereby consents to and ratifies the Company entering into a
Redemption Agreement (the “MNA Advisors, Inc. Redemption Agreement”) with
Manning & Napier Group Holdings, LLC, pursuant to which the Manning & Napier
Group Holdings, LLC agrees to redeem a number of its issued and outstanding
Class A Units beneficially and of record owned by the Company that corresponds
to the ownership percentage of the Company that is being redeemed pursuant to
this Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

MNA ADVISORS, INC.


By: /s/ Michelle Thomas            
Name: Michelle Thomas
Title: Corporate Secretary




SHAREHOLDER:


/s/ William Manning            
WILLIAM MANNING









